DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Drumm et al. (DE 102016203111).
Re claim 1, Drumm et al. disclose a vehicle braking system comprising: a master cylinder (2); a wheel cylinder (8-11); a primary braking unit (60) including a first pressure generating unit (5) distinct from the master cylinder and operable to actuate a braking action at the wheel cylinder in a primary mode of operation, and an outlet port (308-311) connecting the primary braking unit to the wheel cylinder; and a secondary braking unit (70) including a second pressure generating unit (280) distinct from the master cylinder 

Re claims 2 and 17, Drumm et al. disclose wherein the secondary braking unit includes one or more ABS valves (6a-d) operable to control traction control and anti-lock braking in the secondary mode of operation, and located between the second pressure generating unit and the wheel cylinder.

Re claim 3, Drumm et al. disclose an input device (1), wherein the first pressure generating unit (5) is operable in response to a user input to the input device in the first mode of operation, and wherein the second pressure generating unit (280) is operable independent of the user input device in the second mode of operation.

Re claim 4, Drumm et al. disclose wherein the wheel cylinder is one of a plurality of wheel cylinders (8-11), and the port is one of a plurality of ports (308-311) connecting the primary braking unit (60) to the plurality of wheel cylinders, wherein the secondary braking unit (70) interfaces with the primary braking unit only at the plurality of ports.



Re claims 6 and 18, Drumm et al. disclose wherein the primary braking unit (60) includes a first valve block and the secondary braking unit (70) includes a second valve block mounted to the first valve block.

Re claim 7, Drumm et al. disclose wherein the secondary braking unit (70) further includes an inlet port at the outlet port of the primary braking unit and a separation valve (218, 220) positioned between the inlet port and the wheel cylinder, wherein the separation valve is in an open position in the primary mode of operation and is in a closed position in the secondary mode of operation.

Re claims 8 and 10, Drumm et al. disclose wherein the secondary braking unit (70) is operable without use of the primary braking unit (60).

Re claim 9, Drumm et al. disclose a vehicle braking system comprising: a primary braking unit having a master cylinder (2) operable to selectively provide pressurized fluid to an outlet port (308-311) of the primary braking unit and a first pressure generating unit (5)operable to selectively provide pressurized fluid to the outlet port of the primary braking unit; and a secondary braking unit (280) having an inlet port connected to the outlet port of the primary braking unit and a second pressure 

Re claim 11, Drumm et al. disclose wherein the primary braking unit includes a first reservoir (4) and the secondary braking unit includes a second reservoir (258, 260).

Re claim 13, Drumm et al. disclose wherein the secondary braking unit (70) includes a bleed-off valve (238, 240) configured to selectively bleed off fluid from the pump (280a, 280b) to the second reservoir (258, 260).

Re claim 14, Drumm et al. disclose a pump separation valve (228, 230’, 268, 270) positioned between a discharge side of the pump and the wheel cylinder. (Fig. 5)

Re claim 15, Drumm et al. disclose vehicle braking system comprising: a master cylinder (2); a wheel cylinder; a first valve block (60) defining a primary braking unit having a first pressure generating unit (5), the first valve block including: a primary outlet port (308-311); and a first flow passage extending between the master cylinder and the first outlet port; and a second valve block (70) defining a secondary braking unit having a second pressure generating unit (280a, 280b), the second valve block including: a secondary inlet port in communication with the primary outlet port of the first valve 

Re claim 16, Drumm et al. disclose one or more ABS valves (6a-d) in the first flow passage operable to control traction control and anti-lock braking. (Fig. 1

Re claim 17, Drumm et al. disclose one or more ABS valves (6a-d) in the second flow passage operable to control traction control and anti-lock braking. (Fig. 1)

Re claim 19, Drumm et al. disclose wherein the first valve block (60) communicates with the wheel cylinder (8-11) solely through the second valve block (70).

Re claim 20, Drumm et al. disclose a third flow passage extending between the first pressure generating unit (5) and the first outlet port, wherein the second flow passage extends between the wheel cylinder (8-11) and both of the first flow passage and the third flow passage. (Fig. 1)

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quirant et al. teaches a similar vehicle braking system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657